 

UNITED STATES DISTRICT COURT re,

 

 

SOUTHERN DISTRICT OF NEW YORK - RONICALL”
x ty
BOARD OF EDUCATION OF THE oo
YORKTOWN CENTRAL SCHOOL flops comin
DISTRICT,
Plaintiff,
ORDER
Vv.
17 CV 6542 (VB)

C.S. and S.S., individually and on behalf of
M.S., a minor,

Defendants. :
x

 

On March 31, 2021, defendants filed a motion for attorneys’ fees and costs. (Doc. #44).
Thus, the opposition to the motion was due on April 14, 2021. To date, plaintiff has not
responded to the motion.

Accordingly, the Court sua sponte extends to May 5, 2021, plaintiffs time to oppose the
instant motion. Defendants’ reply shall be due May 12, 2021. If plaintiff does not oppose by
May 5, 2021, the motion will be deemed fully submitted and unopposed, and the Court will
decide it in due course.

Dated: April 28, 2021
White Plains, NY

SO ORDERED:

 

Vincent L. Briccetti
United States District Judge

 
